


Consulting Agreement




THIS CONSULTING AGREEMENT (“Agreement”) is entered into this 2nd day of
February, 2005, and is effective November 18, 2004, by and between SLS
International, Inc. (“Company”) and 3CD Consulting, LLC (“Consultant”).




RECITALS




A.

Consultant, through the expenditure of considerable money, time and effort, has
created and developed, and is continuing to improve, an efficient system for
providing his services. which services are further described in this Agreement
(the “Services”), to private and public companies.




B.

The Consultant has provided the Services to the Company for several years.




C.

The Company desires to continue to obtain the Services from Consultant, and
Consultant is willing to continue to provide the Services to the Company.




NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the sufficiency of which is hereby acknowledged by each of the parties,
the Company and Consultant hereby agree as follows:




1.

Appointment as Consultant/Scope of Services:  The Company hereby engages
Consultant to provide the Services.  Consultant hereby agrees to perform such
Services upon the terms and conditions hereinafter set forth.




2.

Term:  This Agreement shall be for a period of three (3) years commencing as of
the date of this Agreement.  Company agrees that it shall not contact or have
any business dealings with any relationships introduced to the Company, directly
or indirectly through the efforts of the Consultant, without informing the
Consultant.  These terms shall apply to any contacts or business dealings during
this Agreement and for a period of two (2) years beyond the termination of this
Agreement.




3.

Services of the Consultant:  Consultant agrees that during the term of this
Agreement, unless this Agreement is sooner terminated pursuant to its terms,
Consultant shall perform the Services, including more specifically the
following:  (a) Consultant agrees to introduce institutions, marketing programs
and other resources to the Company for the purpose of advancing the Company in
the fulfillment of its business plan, and (b) Consultant will also attempt to
identify others and introduce the Company to potential board members, as well as
officers, consultants, vendors and service providers.  The parties agree that
all work performed by the Consultant will be performed by Cap Briant and will be
governed by the general terms and conditions of this Agreement, which will be
controlling.



--------------------------------------------------------------------------------





4.

Compensation:




(a)  As compensation for Consultant’s services, the Company agrees to give the
Consultant options to purchase one million (1,000,000) shares of the Company’s
common stock.  The exercise price shall be $2.00 per share and the option term
will be for three years from the date of this Agreement.




(b)  The shares of common stock issuable upon exercise of the options described
in Section 4(a) shall have “piggyback” registration rights at the time of the
Company’s first registration with the U.S. Securities and Exchange Commission of
shares of the Company’s common stock after the date hereof.




(c)  Consultant agrees that if it sells any of the shares of the Company’s
common stock acquired upon exercise of the options issued pursuant to this
Agreement, Consultant will not sell more than 5,000 shares of the common stock
in any single trading day or more than 25,000 shares of the common stock in any
calendar week, until the trading price is above $6.00 per share.




5.

Expenses:  Consultant shall be responsible for any and all expenses incurred in
connection with the performance of the Services unless otherwise specified by
the Company.




6.

Relationship of the Parties:  Under this Agreement, Consultant is and shall act
as an independent contractor, and not an agent, servant or employee of the
Company.  Nothing in this Agreement shall be construed to imply that the
Consultant or its agents, servants or employees are officers or employees of the
Company.  Consultant shall assume full responsibility to and for all of its
agents and employees under any federal, state or local laws or regulations
regarding employee’s liability, workers compensation, unemployment insurance,
income tax withholding and authorization for employment as well as any other
acts, laws or regulations of similar import.  Consultant hereby acknowledges and
agrees that it shall have no authority to enter into any contract or agreement
or to bind the Company except as specifically provided herein and that in
connection with the performance of the Services it shall have no authority to
make any representations of any kind.




7.

Covenants:




(a) Consultant covenants and agrees that it will not at any time during the term
of this Agreement or at any time thereafter communicate or disclose to any
person, or use for its own account or for the account of any other person,
without the prior written consent of  the Company, any confidential knowledge or
information concerning any trade secret or confidential knowledge or information
concerning the business affairs of the Company or any of its affiliates acquired
by the Consultant during the term of this Agreement.  Consultant will not
deliver, reproduce, or in any way allow such information or documents to be
delivered by it or any person or entity outside the Consultant without specific
written direction or consent of the Company.



--------------------------------------------------------------------------------





(b) Company covenants and agrees that it will not at any time during the term of
the Agreement, or at any time thereafter, communicate or disclose to any person,
or use for its own account or for the account of any person, without the prior
written consent of the Consultant, any confidential knowledge or information
concerning any trade secret or confidential information concerning the business
and affairs of the Consultant or any of its affiliates acquired by the Company
during the term of this Agreement, including the names of the investors
identified or introduced by Consultant, except as required by law, rule or
regulation of a governmental entity or self-regulatory organization.




(c) Beginning on the date of this Agreement, Consultant will: (i) refrain from
disparaging, defaming or encouraging or assisting the disparagement or
defamation of the Company or its officers or directors; (ii) refrain from making
any expressly or impliedly false or deceptive statements regarding the Company
or its officers or directors and encouraging or assisting any others to do so.




8.

Representations and Warrants of the Consultant:  Consultant hereby represents
and warrants as of the date hereof each of the following:  (a) Consultant has
the power and authority to enter this Agreement and to carry out its obligations
hereunder; (b)  the execution and delivery of this Agreement by the Consultant
and the consummation by the Company of the transactions contemplated hereby have
been duly authorized by Consultant, and no other action on the part of the
Consultant is necessary to authorize this Agreement and such transaction; and
(c) the Consultant is not nor has he ever been a Licensed Broker or Broker
Dealer.




9.

Representations and Warranties of the Company:  Company hereby represents and
warrants as of the date hereof each of the following:  (a) The Company has the
requisite corporate power and authority to enter into the Agreement and to carry
out its obligations hereunder; and (b) the execution and delivery of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby have been duly authorized by the Company, and no other
corporate proceedings on the part of the Company are necessary to authorize this
Agreement and such transactions.




10.

Notices:  Any notice of communication to be given under the terms of this
Agreement shall be in writing and delivered in person or deposited certified or
registered, in the United States mail, postage prepaid, return receipt
requested, addressed as follows:




If to Consultant:

3 CD Consulting, LLC

4641 East Bittersweet Way

Springfield, MO  65809






--------------------------------------------------------------------------------


If to Company:

SLS International, Inc.

3119 South Scenic

Springfield, MO  65807




11.

Entire Agreement:  This Agreement constitutes and embodies the full and complete
understanding and agreement of the Parties hereto with respect to the subject
matter hereof and supersedes all prior understandings whether oral or in writing
and may not be modified except by writing signed by the Parties hereto.




12.

Arbitration:  The parties shall resolve any disputes arising hereunder before a
panel of three arbitrators selected pursuant to and run in accordance with the
rules of the American Arbitration Association.  The arbitration shall be held in
Greene County, Missouri.  Each party shall bear their own attorney’s fees and
costs of such arbitration.  Disputes under this Agreement as well as the terms
and conditions of the Agreement shall be governed in accordance with and by laws
of Missouri (without regard to its conflicts of law principles).  The successful
party in the arbitration proceedings shall be entitled to seek an award of
reasonable attorney’s fees from the Arbitrators.




13.

Assignment:  This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their successors and permitted assigns; provided that in
no event shall Consultant’s obliga­tions to perform future services for the
Client be delegated or transferred by Consultant without the prior written
consent of the Client (which consent may be withheld in its sole discretion).







IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
first written above.







Company:







______________________________________  Date:  __________________________







Consultant:







______________________________________ Date ____________________________




